     Case 2:18-cv-06145-JAK-AS Document 10 Filed 10/17/18 Page 1 of 1 Page ID #:119

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

    Case No.   LA CV18-06145 JAK (ASx)                                              Date    October 17, 2018
    Title      David M. Doyle v. JTT Funding, Inc., et al.
	




    Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Andrea Keifer                                              Not Reported
                    Deputy Clerk                                       Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                      Not Present                                               Not Present


    Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                          OF PROSECUTION

The Court, on its own motion, orders Plaintiff to show cause in writing no later than October 31, 2018,
why this action should not be dismissed for lack of prosecution. In the absence of showing good cause,
an action shall be dismissed if the summons and complaint have not been served within 90 days after the
filing of the complaint pursuant to Fed. R. Civ. P. 4(m). An action may be dismissed prior to such time if
the Plaintiff fails diligently to prosecute the action. The Order to Show Cause will stand submitted upon
the filing of an appropriate response. No oral argument will be heard unless otherwise ordered by the
Court. Plaintiff is advised that the Court will consider the filing of a responsive pleading to the complaint
and/or proof(s) of service, which indicates proper service in full compliance with the federal rules, on or
before the date upon which the response is due, as a satisfactory response to the Order to Show Cause.


IT IS SO ORDERED.




                                                                                                    :

                                                             Initials of Preparer      ak




                                                                                                        Page 1 of 1
	
